--------------------------------------------------------------------------------

BRADEN TECHNOLOGIES INC.

A Nevada Corporation

 

March 15th, 2004

TO EACH OF THE SHAREHOLDERS OF
LINCOLN GOLD CORP., A NEVADA CORPORATION

Dear Sirs:

Re: BRADEN TECHNOLOGIES INC. (the "Corporation")   -
Offer to Acquire All of the Issued and Outstanding Shares of LINCOLN GOLD CORP.,
a Nevada corporation (“Lincoln Gold”) pursuant to Regulation S and Rule 506 of
Regulation D of the United States Securities Act of 1933 (the “Act”)

We write to set forth the offer of the Corporation (the “Offer”) to you to
purchase all shares of the common stock of Lincoln Gold that are registered in
your name (the “Lincoln Gold Shares”).

The Corporation is making concurrent offers to each of the shareholders of
Lincoln Gold (together, the “Concurrent Offers”). The Corporation is making
these Concurrent Offers pursuant to the exemptions from the prospectus and
registration requirements provided by Regulation S and Rule 506 of Regulation D
of the Act and the British Columbia Securities Act, where applicable. This offer
is made to you pursuant to Rule 506 of Regulation D of the Act based on your
prior representation to Lincoln Gold that you are an “accredited investor” as
defined in Rule 501 of Regulation D. If Concurrent Offers are accepted by all
shareholders of Lincoln Gold, including yourself, and the acquisition is
completed, then the Corporation will own all of the issued and outstanding
shares of Lincoln Gold.

If the acquisition of all of the outstanding shares of Lincoln Gold is
completed, the Corporation will issue an aggregate of 24,000,000 shares of its
common stock to the existing shareholders of Lincoln Gold and will have a total
of 35,400,000 shares of common stock outstanding. Accordingly, the existing
shareholders of Lincoln Gold will own 67.8% of the outstanding shares of the
Corporation. The Corporation’s assets and business operations are described in
the Corporation’s Annual Report on Form 10-KSB filed with the Securities and
Exchange Commission on March 1, 2004. The Corporation is presently a reporting
issuer under the Securities Exchange Act of 1934. You may review information
regarding the business and financial condition of the Corporation, including the
Corporation’s financial statements, on the web site of the Securities and
Exchange Commission at www.sec.gov. You are advised to review this information
and to discuss this Offer and the information regarding the Corporation with
your professional advisors prior to acceptance of this Offer. It is also
anticipated that each of Andrew F. B. Milligan and Paul F. Saxton, each of whom
is a director of Lincoln Gold, will be appointed as a director of the
Corporation upon completion of the acquisition of Lincoln Gold. It is also
anticipated that each of James Chapman and James Currie, each of whom is a
shareholder of Lincoln Gold, will also be appointed as a director of the
Corporation upon completion of the acquisition of Lincoln Gold.

This Offer is on the terms and is subject to the conditions set forth in this
letter. If this Offer is acceptable, we ask that you accept this Offer by
following the instructions in Section 5 of this Offer. This Offer is open for
acceptance until 5:00 p.m. (Pacific Time) on the 25th day of March, 2004 (the
“Expiry Time”), at which time this offer will terminate unless extended in
writing. This Offer will lapse if not accepted by you by the Expiry Time.

The Offer is on the following terms and is subject to the following conditions:

1.           Offer to Purchase

The Corporation offers to purchase from you all of your Lincoln Gold Shares.
Upon acceptance by you, this Offer will become a firm and binding agreement
between the Corporation and you for the sale of your Lincoln Gold Shares to the
Corporation on the terms and subject to the conditions of this Offer. The
obligation of the Corporation to purchase your Lincoln Gold Shares is subject to
acceptance by shareholders of Lincoln Gold

--------------------------------------------------------------------------------


BRADEN TECHNOLOGIES INC. -2-   Offer to Each of the     Shareholders of Lincoln
Gold Corp.,           March 15th, 2004    

representing all of the issued and outstanding shares of the common stock of
Lincoln Gold pursuant to this Offer and the Concurrent Offers (the “Minimum
Acceptance Requirement”).

2.           Issue of Corporation Shares

The Corporation will issue to you ten (10) shares of common stock of the
Corporation (each a “Corporation Share” and together, the “Corporation Shares”)
in consideration for each Lincoln Gold Share that you own on closing if you
accept this Offer and conditions of closing described in Section 5 of this Offer
are met. Delivery of share certificates representing the Corporation Shares will
be in accordance with Section 5 of this Offer and will be conditional upon
delivery by you of any share certificates representing your Lincoln Gold Shares
that have been delivered to you by Lincoln Gold.

3.           Accredited Investor Representation and Restricted Stock Agreements

You must be an “Accredited Investor” in order for you to accept this Offer as
the Corporation Shares are being offered to you pursuant to Rule 506 Regulation
D of the Act. The term “Accredited Investor” is defined in Rule 501(a) of
Regulation D of the Act, as amended.

In order to meet the definition of an “Accredited Investor” in Rule 501(a), you
must satisfying one or more of the following categories (please place an "X" on
each appropriate box):

 
¨            Category 1.       Any director or executive officer of the Company;
 

 
¨            Category 2.        Any natural person whose individual net worth,
or joint net worth with that person's spouse, at the time of his or her
purchase, exceeds $1,000,000;
 

 

¨            Category 3.       Any natural person who had an individual income
in excess of $200,000 in each of the two most recent years or joint income with
that person's spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching that same income level in the current year;

 

 

¨            Category 4.       Any organization described in Section 501(c)(3)
of the Internal Revenue Code, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000;

 

 
¨            Category 5.       Any private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940;
 

 
¨            Category 6.        Any bank as defined in Section 3(a)(2) of the
1933 Act, or any savings and loanassociation or other institution as defined in
Section any insurance company as defined in Section 2(13) of the 1933 Act; any
investment company registered under the Investment Company Act of 1940or a
business development company as defined in Section 2(a)(48) of the 1933 Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Act of 1958;
any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivision, for the
benefit of its employees if such plan has total assets in excess of $5,000,000;
and an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of said Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;


--------------------------------------------------------------------------------


BRADEN TECHNOLOGIES INC. -3-   Offer to Each of the     Shareholders of Lincoln
Gold Corp.,           March 15th, 2004    


 
¨            Category 7.       .Any trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Section 230.506(b)(2)(ii) of Regulation D under the 1933 Act;
 

 
¨            Category 8.       Any self-directed employee benefit plan with
investment decisions made solely by persons that are accredited investors within
the meaning of Rule 501 of Regulation D promulgated under the 1933 Act; or
 

 
¨            Category 9.       Any entity in which all of the equity owners are
accredited investors;

If you are not an “Accredited Investor”, as defined above, then you are not
eligible to accept this Offer and any acceptance by you will not obligate the
Corporation to purchase your Lincoln Shares.

You will acknowledge and agree by acceptance of this Offer that the Corporation
Shares will be “restricted shares” under the Act and can only be sold pursuant
to registration under the Act or pursuant to a further exemption from the
registration requirements of the Act. In order to confirm the restricted status
of the Corporation Shares, you acknowledge and agree that all certificates
representing the Corporation Shares will be endorsed with the following legend
in accordance with Regulation D of the Act:

> “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
> SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN RELIANCE
> UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SHARES MAY
> NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE
> REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH
> REGISTRATION.”

4.          Additional Representations and Warranties

You will make the following representations and warranties to the Corporation by
acceptance of this Offer that will be relied upon by the Corporation in
purchasing your Lincoln Gold Shares:

  (1)
The Lincoln Gold Shares are owned by you as the legal and beneficial owner with
a good and marketable title thereto, free and clear of all mortgages, liens,
charges, security interests, adverse claims, pledges, encumbrances and demands
whatsoever;
   

  (2)
You have all necessary power and authority to deal with, transfer and sell
Lincoln Gold Shares in accordance with this Agreement;
   

  (3)
No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from you of any of Lincoln Gold Shares held
by you;
   

  (4)
The entering into of this agreement and the consummation of the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any agreement, written or oral, to which you may be a party;
   

  (5)
This agreement has been duly authorized, validly executed and delivered by you;
   

  (6)
You have had full opportunity to review the Corporation’s filings with the
United States Securities and Exchange Commission ("SEC”) and additional
information regarding the business and financial condition of the Corporation
with your legal, tax and financial advisors prior to


--------------------------------------------------------------------------------


BRADEN TECHNOLOGIES INC. -4-   Offer to Each of the     Shareholders of Lincoln
Gold Corp.,           March 15th, 2004    


   
acceptance of the Offer. You believe you have received all the information you
consider necessary or appropriate for deciding whether to exchange your Lincoln
Shares for the Corporation Shares. You further represent that you have had an
opportunity to ask questions and receive answers from the directors and officers
of the Corporation regarding the terms and conditions of the acquisition of
Lincoln Gold by the Corporation and the business, properties, prospects and
financial condition of the Corporation. You have had full opportunity to discuss
this information with your legal and financial advisers prior to execution of
this Agreement;
   

  (7)
You hereby acknowledge that this Offer and the offering of Corporation Shares
has not been reviewed by the SEC and that the Corporation Shares will be issued
by the Corporation pursuant to an exemption from registration provided by
Regulation D pursuant to the United States Securities Act;
   

  (8)
You are not aware of any advertisement of the Corporation Shares;
   

  (9)
You are acquiring the Corporation Shares subscribed to hereunder as principal
for your own benefit and as an investment for your own account, not as a nominee
or agent, and not with a view toward the resale or distribution of any part
thereof, and you have no present intention of selling, granting any
participation in, or otherwise distributing the same;
   

  (10)
You do not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person, or to any third
person, with respect to any acquisition of the Corporation Shares;
   

  (11)
You have full power and authority to accept this Offer which, when accepted,
will constitute a valid and legally binding obligation, enforceable in
accordance with its terms;
   

  (12)
You can bear the economic risk of an investment in the Corporation Shares;
   

  (13)
You have satisfied yourself as to the full observance of the laws of your
jurisdiction in connection with the Offer, including (i) the legal requirements
within your jurisdiction for the issuance of the Corporation Shares to you, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the acceptance
of this Offer by you;
   

  (14)
You have such knowledge and experience in finance, securities, investments,
including investment in non-listed and non registered securities, and other
business matters so as to be able to protect your interests in connection with
this transaction.

5.          Acceptance and Closing

The closing of the purchase and sale of your Lincoln Gold Shares (the “Closing”)
will take place on the 26th day of March, 2004, subject to the satisfaction of
the following conditions:

1.
the Corporation will have received acceptances of the Concurrent Offers
representing the agreement of the shareholders of Lincoln Gold to sell all of
the shares of Lincoln Gold to the Corporation;
 


2. 
Lincoln Gold will have delivered to the Corporation the following financial
statements, each in the form necessary to satisfy the Corporation’s disclosure
obligations as a reporting issuer under the Securities Exchange Act of 1934
arising as a consequence of the acquisition by the Corporation of Lincoln Gold:
 


 
(a)
Audited financial statements for the period ended December 31, 2003, including
an audited balance sheet as at December 31, 2003.


--------------------------------------------------------------------------------


BRADEN TECHNOLOGIES INC. -5-   Offer to Each of the     Shareholders of Lincoln
Gold Corp.,           March 15th, 2004    

In the event that the above conditions are not satisfied, then the Corporation
will have no obligation to purchase your Lincoln Gold Shares and will have no
liability or other obligation to you.

The Closing will be completed by the issue by the Corporation of the Corporation
Shares in your name against delivery by you of certificates representing your
Lincoln Gold Shares duly endorsed for transfer to the Corporation. You agree
that the certificates representing the Corporation Shares may be delivered to
you after Closing by no later than the 31st day of March, 2004 in order to
facilitate printing of share certificates by the Corporation’s transfer agent.

If you wish to accept this Offer, then you must execute this Offer where
indicated below and deliver the executed Offer together with any share
certificates representing your Lincoln Gold Shares duly endorsed for transfer to
the Corporation to us at our address as follows:

> > > > BRADEN TECHNOLOGIES INC.
> > > > Suite 306 – 1140 Homer Street
> > > > Vancouver, B.C., V6B 2X6
> > > > Attention: Mr. Peter Bell, President
> > > > Facsimile: 604-689-1722

Yours truly,         BRADEN TECHNOLOGIES INC.   by its authorized signatory:    
    Per:       Peter Bell     President  

The undersigned shareholder of Lincoln Gold hereby (i) accepts the Offer of
Braden Technologies Inc.; (ii) confirms the representation and warranties of the
shareholder herein; and (iii) hereby sells, assigns and transfers to Braden
Technologies Inc. the number of shares of the common stock of Lincoln Gold
indicated below free and clear of all liens, charges and encumbrances in
consideration for the issue of shares of the common stock of Braden Technologies
Inc. on the terms and subject to the conditions of the Offer. The undersigned
shareholder hereby irrevocably constitutes and appoints Peter Bell as the
attorney of the shareholder to transfer all shares of Lincoln Gold in the name
of the shareholder, with full power of substitution in the premises. The
undersigned shareholder agrees that a faxed copy of the shareholder’s signature
may be relied upon for acceptance by Braden Technologies Inc. and will be
effective to bind the shareholder.

Date of Acceptance:       Signature of Lincoln Gold Shareholder:       Name of
Lincoln Gold Shareholder:       Number of Shares of Lincoln Gold Held:  


--------------------------------------------------------------------------------